Citation Nr: 0813459	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-03 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected left 
hip strain due to shrapnel injuries to the left hip with 
damage to muscle groups XII through XVII.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left hip strain due to shrapnel injuries to the left 
hip with damage to muscle groups XII through XVII prior to 
December 6, 2005.    

3.  Entitlement to a rating in excess of 50 percent for a 
left hip strain due to shrapnel injuries to the left hip with 
damage to muscle groups XII through XVII as of December 6, 
2005.    

4.  Entitlement to an initial rating in excess of 40 percent 
for a lumbar spine disorder of spondylolisthesis with 
spondylosis and S1 nerve root involvement.

5.  Entitlement to a separate rating in excess of 10 percent 
for associated sciatic neuralgia as of December 6, 2005.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Diego, California, which granted service-connection for 
left hip strain as due to shrapnel injury, and for 
spondylolisthesis with spondylosis, lumbar spine and assigned 
a 10 percent initial rating for each disorder, as well 
denying service connection for a right hip disorder as 
secondary to the service-connected left hip disorder.  

While the appeal was pending, the RO via a December 2004 
Decision Review Officer (DRO) decision in a December 2004 
statement of the case granted a 40 percent rating for the 
lumbar spine disorder from initial entitlement.  Thereafter, 
a February 2006 DRO action granted a separate 10 percent 
rating for sciatic neuralgia left lower leg, as a 
manifestation of the lumbar spine disorder, effective 
December 6, 2005.  The February 2006 action also reajudicated 
the left hip strain disorder and reclassified it as a shell 
fragment wound with muscle injury to muscle groups XII 
through XVII and assigned a 50 percent rating effective 
December 6, 2005.  The Board thus has classified this issue 
to reflect this change on the title page.  

As the increased ratings awarded during the pendency of this 
appeal are not a complete grant of benefits, the issues 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The claim for service connection for a right hip disorder is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral spine disorder does 
not resemble a pronounced intervertebral disc syndrome, with 
little intermittent relief; there is no evidence of 
ankylosis.  

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month period 
due to intervertebral disc syndrome.

3.  The competent medical evidence reflects that the 
veteran's lower left extremity neurological disorder is not 
currently manifested by a moderate incomplete paralysis.

4.  The evidence reflects that from initial entitlement prior 
to December 6, 2005, the veteran's left hip strain associated 
with shrapnel injury more closely resembles a moderately 
severe injury to muscle group XVII, along with moderately 
severe disability to associated muscle groups XIII, XIV, XV, 
XVI and XVII.  

5.  The evidence does not reflect the veteran's left hip 
shrapnel injury residuals more closely resemble a severe 
injury to muscle group XVII, along with severe disability to 
associated s muscle groups XIII, XIV, XV, XVI and XVII, nor 
is there evidence of left hip ankylosis.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for L5-S1 disc annular tear with lower back pain are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007).  

2.  A rating in excess of 10 percent disabling for associated 
neuralgia of the left lower extremity from December 6, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8720 (2007).

3.  The criteria for an initial 50 percent rating for a left 
hip strain due to shrapnel injuries to the left hip with 
damage to muscle groups XII through XVII are met prior to 
December 6, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5312-5318 (2007).

4.  The criteria for a rating in excess of 50 percent rating 
for a left hip strain due to shrapnel injuries to the left 
hip with damage to muscle groups XII through XVII are not met 
as of December 6, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5312-5318 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in June 1999.  Prior to granting service connection 
in January 2003, a duty to assist letter was sent in July 
2001 that addressed the service-connection claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

After granting service connection for the issues in this 
case, the VA's duty to notify was further satisfied 
subsequent to the initial AOJ decision by way of letter sent 
to the appellant in November 2005 and May 2006 addressing 
entitlement to an increased initial ratings for the left hip 
and lumbar spine disorders.  These letters provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection and for an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  The duty to assist letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the veteran was sent a letter in May 2006 that 
provided the above described notice to the veteran that he 
needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  The 
DRO action of February 2006 discussed at length the level of 
disabilities needed for an increased rating for both the back 
and for the left hip disability.  Likewise, the most recent 
supplemental statement of the case issued in August 2007 
provided the pertinent rating criteria and discussed how the 
current medical findings failed to meet a higher rating 
absent evidence of a greater level of functional impairment 
or limitation of motion.  The veteran throughout the course 
of this appeal and his representative in the July 2007 
statement in lieu of 646 discussed in detail functional 
limitations such as limitation of motion, and severe pain 
affecting the back and left hip.  Based on the above, any 
potential notice deficiencies do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in January 2007 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Criteria and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Because the present appeal arises from an initial rating 
decision, which established service connection and an 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion. Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2007).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2007).  It is the 
intention of the VA Schedule for Rating Disabilities (Rating 
Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2007).

Service personnel records reflect that the veteran was 
wounded in action in February 1969 in the left leg and 
stomach at Quang Tri, Vietnam.  The service medical records 
obtained do not detail the treatment of the wounds, nor of 
the recovery period immediately after the injury.  However, a 
May 1969 record reflects that sutures were removed from a hip 
wound, which healed well, with the handwritten note 
suggesting there was either a minimal infection or defect 
along the suture line.  He was dispensed with instructions 
for daily dressing changes until the wound fully healed.  In 
June 1969, he was noted to have an old hip injury and was 
placed on L3 profile with no squat thrusts and was diagnosed 
with shrapnel wound to the left hip.  From September to 
October 1969 he was hospitalized for malaria and a history 
was given of having sustained multiple fragment wounds to the 
right hip and leg on 2 occasions without sequela.  

The veteran filed his claim on appeal in June 1999.  Among 
the evidence in conjunction with this claim were VA records 
from 1998 showing treatment for back complaints.  In October 
1998, he complained of back pain in the mid-spine and left 
side since 1969 when he had shrapnel in his back.  His pain 
was usually dull and pressure like but with occasional sharp 
pain with movement with loss of sensation but no numbness or 
weakness.  After examination found a small 2-3 centimeters 
nodule he was assessed with back pain secondary to foreign 
objects.  A November 1998 report revealed complaints of 
losing mobility, constant back pain, and piece of metal noted 
adjacent to the lumbar spine.  He described the pain as a 
sensation of a broom being stuck in his back as well as 
banging knee sensation worse with some movements.  He also 
reported a charley horse sensation and a jolt sensation like 
a cattle prod.  On examination there was no spinal 
tenderness.  X-rays from November 1998 X-ray included 
findings of a metallic density in the soft tissues of the 
left and posterior abdomen and spondylosis and grade I 
spondylolisthesis at L5-S1.   

In June 1999 the veteran filled out a questionnaire in 
conjunction with a VA QTC examination in which he alleged his 
hips ached if he stood on a hard floor for extended periods 
and that sometimes a hip would slip out of joint.  He 
indicated it was mostly his left hip and that this happened 
about 3 or 4 times a year.  He said that heat, stretching and 
liniment would help ease the hip back into place within 2 or 
3 days.  His symptoms flared up off and on and were moderate 
to severe.  His flareups were 3 to 4 times per year, 
occurring more lately.  Flare-ups were brought on by bending 
and lifting and heat, immobility and anti inflammatories 
helped.  The veteran also discussed having problems due to 
shrapnel in his lumbar spine region and that on frequent 
occasions he had pressure on his vertebrae that totally 
incapacitated him and described it feeling like someone was 
jamming a broom in his spine and cranking it up and down like 
a jack handle.  He also described that he worked in auto 
sales from 1986 to 1995 but had not worked since June 1995.  

The report from the July 1999 VA QTC examination addressed 
residuals of shrapnel wounds to the left hip with retained 
foreign body and scar left hip.  The veteran reported having 
been wounded by an exploding mine with resulting shrapnel 
injuries.  He reported that a plastic coated metallic object 
exploded resulting in separate metallic and plastic fragments 
being lodged in his back region, with the plastic further up 
the T12 region and the metallic object staying closer to the 
lumbar spine.  The veteran stated that over the years he 
could feel the metallic object and when he developed pain he 
would lie on the ground and flex his abdominal muscles which 
would result in his back curving and the metallic object 
would "pop out" of the muscle group and relieve his 
symptoms.  Over the years he was treated by the VA but was 
unhappy with how he was treated so preferred to stay away.  
He specifically reported having more than one foreign body, 
both metallic and non metallic.  Examination of the scar 
revealed a non-disfiguring, 
non-tender and non-adherent with no underlying tissue loss or 
other significant findings.  On examination of the lower 
extremities, he used no assistive devices and had a normal 
gait with no signs of abnormal weight bearing.  There was no 
limitation for standing or walking.  Hips revealed 125 
degrees flexion, 30 degrees extension, 25 degrees adduction, 
45 degrees abduction, 60 degrees external rotation and 45 
degrees internal rotation.  X-ray study of the left hip was 
normal.  The impression was residual shrapnel wound left hip 
with retained metallic foreign body and scar left hip.    

The report of a June 2000 VA QTC examination concerned 
problems related to a shrapnel wound and scar.  This 
examination noted a history of the veteran getting shot down 
in a helicopter in the service and sustaining shrapnel wounds 
in his back and left hip area, with a history of surgery done 
at the time in the left hip area.  Since then he was noted to 
have multiple conflicting X-rays and examinations regarding 
his exact diagnosis.  He did complain of pain in his middle 
left back which varied, and he had decreased ability to 
stand, walk or lift heavy objects.  He also reported that the 
left hip area feels like it is going to go out in the upper 
portion and it occasionally does so if he moves a certain 
way.  At times, it felt like it was out of socket for 2 
weeks.  He stated that the accumulated time that it feels 
like this is roughly 2 months.  He did not take any 
medications for this and did not receive any physical therapy 
or treatment for this problem reporting that this type of 
treatment is against his beliefs.  X-rays from October 1998 
were reviewed and noted to show the lumbar spine spondylosis 
and grade I spondylolisthesis of L5-S1 and a round metallic 
density in the soft tissue of the left posterior lower 
abdomen.  

Physical examination revealed a tender lump about 1 
centimeter in diameter at the T-10 spine in the paraspinal 
muscles.  The left hip revealed a 2 inch by 3/4 inch scar with 
no tenderness, adherence, underlying tissue loss, limitation 
of function or other significant findings.  Examination of 
the hips revealed no evidence of heat, redness, drainage, 
effusion, abnormal movement, instability, swelling or 
weakness.  Range of motion of the left hip was 125 degrees 
flexion, 30 degrees extension, 25 degrees adduction, 45 
degrees abduction, 60 degrees external rotation and 40 
degrees internal rotation.  The lumbar spine showed no 
evidence of tenderness, weakness, or paralumbar muscle 
spasms.  Straight leg raising was negative bilaterally.  
Flexion was 95 degrees and extension was 35 degrees without 
pain.  Right and left lateral flexion were 40 degrees and 
rotation bilaterally was 35 degrees.  All motions were 
without pain.  All ranges of motion for the spine and left 
hip were without pain, weakness, fatigue, lack of endurance 
or incoordination.  X-rays were reviewed and for the lumbar 
spine included findings of spondylosis, discogenic disease 
L5-S1, foreign body in the soft tissues.  The left femur X-
ray showed no abnormality demonstrated.  The diagnoses 
included status post shrapnel fragment wound (SFW) to the 
left hip status post surgical repair with residual surgical 
scar on the left hip; status post SFW to the lumbar spine 
with residual retained foreign bodies in the soft tissues; 
lumbar spondylosis with grade I spondylolisthesis of L5-S1 
and discogenic disease L5-S1.  The examiner commented that 
the tender mass in his back as well as the surgical scar of 
the left hip would affect activities of daily living and 
occupation in that he would be precluded from any prolonged 
standing, walking, activities or heavy lifting.

A May 2001 private magnetic resonance imaging (MRI) revealed 
findings of a 3 millimeter disc bulge at L4-5 as well as a 
central annular tear.  There were findings of smaller disc 
bulging of 1-2 millimeters at L3-4 and L5-S1 along with 
degenerative changes.  The most significant findings were at 
L4-5 showing mild posterior spurring, the 3 millimeter disc 
protrusion and bilateral partial neural foraminal narrowing.

An August 2001 private X-ray study of the lumbar spine 
revealed degenerative changes of the lower lumbar spine and 
foreign body.  An August 2001 private X-ray study of the 
pelvis showed early degenerative changes of both hips, 
otherwise normal pelvis without evidence of foreign body.  

The report of an August 2001 VA examination addressed the 
complaints of back and hip pain dating back to combat 
injuries in Vietnam.  Since the injuries he had pain in the 
back and left hip with significant difficulty in his 
activity.  He worked intermittently as a jeweler and 
salesman.  He had moderate plus pain in his back at this 
time.  It occasionally went up to a 10 in intensity on a 
scale of 1 to 10, particularly with rotational type of 
activities.  He had no complaints of numbness and had some 
weakness secondary to the significant pain.  He was unable to 
participate in any sports since the injury.  Review of 
medical records included review of a June 1974 X-ray with 
pars defect at L5 and abdominal films showing a foreign body 
over the left iliac wing, as well as an October 1998 X-ray 
showing grade I spondylolisthesis L5-S1 with spondylosis.  
The examiner noted that a review of X-rays also revealed 
normal left hip findings.  

Physical examination of the lumbar spine showed no erythema 
or redness.  There was some slight fullness around the left 
lumbar area to palpation and a healed incision was noted 
about 3 centimeters slightly proximal, posterior to the left 
greater trochanter, which was slightly painful to palpation.  
He had moderate paraspinal muscle spasms and moderate plus 
pain on palpation more on the left side extending down to the 
low lumbar region.  He walked slowly on heels and toes.  
Range of motion of the spine revealed him to flex 1 foot from 
the floor, extend 10 degrees, laterally flex to 10 degrees 
and rotate 20 degrees.  He had increasing discomfort on 
rotation.  Range of left hip showed flexion to 120 degrees, 
abduction of 50 degrees, internal rotation of 50 degrees and 
external rotation of 50 degrees.  He had slight plus pain 
with straight leg raising over 80 degrees on the left.  Deep 
tendon reflexes are 1 to 2+ at the knee, 0 at the right ankle 
and equal 2+ at the left ankle.  He had equal calf 
circumference.  Neurological examination including nerve, 
circulation and motor function was completely intact to both 
lower extremities.  The diagnosis was significant injury to 
the lumbosacral spine secondary to fall from a crashing 
helicopter and subsequent shrapnel injuries.  Also possible 
old compression fracture at L5 and possible disc lesion 
causing intermittent nerve root compression.  No other 
findings or diagnosis was made regarding the left hip.  The 
examiner regarded the veteran as significantly symptomatic 
with persistent residuals.  He was viewed as a possible 
candidate for epidural blocks.

The report of an October 2002 VA QTC examination included a 
detailed review of medical records and examination reports in 
the claims file, which were recited in detail.  The current 
complaints were of constant severe pain in his hips and low 
back since service.  He reported being unable to stand or 
walk for long periods due to instability of his hips which 
both tended to give out.  He was able to perform activities 
of daily living including cooking, personal hygiene, 
dressing, and driving his car.  He could take out the trash 
but it was difficult with his pain.  He could not move 
furniture, vacuum or garden.  He has not worked since 1995 or 
1996 and had worked as a salesman.

Physical examination revealed him able to sit up from a 
supine position and transfer from a chair to the examination 
table without difficulty.  He did not use assistive devices.  
Examination of both lower extremities were normal with no 
sign of vascular or neurological abnormalities.  On 
musculoskeletal examination his leg lengths were equal.  His 
spine showed some mid and low back muscle tenderness as well 
as a palpable mass on the left side of the spine.  There was 
no muscle spasm or weakness.  He subjectively reported pain 
in both lower extremities with numbness.  

Range of motion was decreased and primarily limited by pain 
at the endpoint.  There was no weakness, fatigability, lack 
of endurance or incoordination on movement.  His lumbar 
motion was 70 degrees flexion, and 25 degrees of extension, 
as well as on bending in both directions and rotation in both 
directions.  Straight leg raise was negative bilaterally.  
His hips revealed decreased range of motion with slight 
tenderness over the left hip.  Otherwise there was no heat, 
redness, swelling, effusion, abnormal movement, dislocation, 
instability or weakness.  There was no ankylosis present and 
range of motion was decreased of the left hip, with 100 
degrees flexion, 20 degrees extension, 15 degrees adduction, 
30 degrees adduction, 40 degrees external rotation and 30 
degrees internal rotation.  He was limited by pain, but there 
was no weakness, fatigability, lack of endurance or 
incoordination on movement.  He had a well healed non 
disfiguring scar on the left hip with no limitation of 
movement from this scar.

Neurologic examination revealed normal sensory examination in 
all extremities.  His motor strength was likewise normal in 
all extremities at 5/5, with no muscle atrophy, 
fasciculations or fibrillation in any extremities.  Deep 
tendon reflexes were 2/2 in all extremities.  On examination 
of his gait, he was able to stand on toes and heels and his 
gait was normal.  There was no evidence of limitation on 
standing or walking.  X-rays were reviewed and showed mild 
spondylosis and foreign body in the soft tissues of the 
lumbar spine.  The left hip was normal.  The diagnoses 
included status post left hip shrapnel wounds post surgical 
repair with residuals of scar and strain and lumbar spine 
grade I spondylolisthesis with spondylosis.  The examiner 
commented at length on the etiologies of these conditions and 
also on the functional limitations.  The examiner viewed the 
veteran as being restricted from heavy lifting and carrying.  
Sitting was unrestricted.  He was not restricted from 
standing and walking during an 8 hour work day.  He had 
postural restrictions and should avoid frequent bending, 
kneeling, stooping, crouching or crawling, as well as 
avoiding climbing ladders or stairs.  

An August 2003 letter from a private doctor reflects that the 
doctor reviewed medical documents and determined that the 
veteran has MRI findings of a disc bulge at L4-5 and that 
this protruding disc was the cause of his pain.  The doctor 
further opined that the disc disease was caused by the 
veteran's combat related helicopter crash, as well as from 
multiple helicopter jumps in service.  The doctor opined that 
the veteran has a chronic pain problem based on a bulging 
disc at L4/L5 with bilateral partial neural foraminal 
narrowing.  The doctor opined the veteran is permanently and 
totally disabled because of this disease and resulting pain.  
The doctor opined that the veteran could opt for surgery to 
control his pain or for more conservative measures with 
analgesics.  

The report of a December 2005 VA QTC examination related the 
history of the shrapnel wound injuries to the left hip area 
and to his back.  He was noted to have spondylolisthesis with 
spondylosis of the lumbar spine since 1969 and received the 
shrapnel wounds the same year.  Regarding pain from his spine 
condition, he confirmed pain in the lower back occurring 
constantly with intermittent sharper flareups which can 
happen about 7 or 8 times a month, each time lasting from 1 
to 7 days.  The pain traveled down the left leg and sometimes 
to the right leg.  The pain was crushing, aching, sticking, 
squeezing, oppressing, cramping and sharp.  It could be as 
high as 10/10 in severity.  It was elicited by physical 
activity and relieved by rest and medications like ibuprofen 
or Tylenol.  At the time of pain he needed bedrest.  He could 
get up to use the bathroom but could not move more than that 
during flareups.  He reported significant muscle spasms in 
the back and had difficulty walking over 50 feet, even with 
medications.  Thus he was bed bound at the times of severe 
pain episodes.  Since 2000 he has had multiple episodes of 
incapacitation and his physician recommended bedrest up to 3 
months in the last 1 year.  Regarding any functional 
impairment from the spine, the veteran reported 
affirmatively.  He had difficulty bending and twisting the 
upper body.  He could not lift over 5 pounds.  He could not 
play sports.  He reported that he worked as a security guard 
up to 10 months ago and stopped because of his back condition 
and hip condition and the constant flareups of pain.  He was 
not working now and has only worked one year of the past 10 
because of frequent pain and incapacitation as a result of 
the back and hip condition.

Regarding the left hip condition, this condition also existed 
since 1969 with the injury inflicted by multiple high 
velocity missiles, reported by the veteran as deep and 
penetrating wounds.  Regarding treatment, he reported being 
given first aid treatment in the field and was medivaced for 
hospitalization after 2 days.  The extent of the destruction 
was remembered and involved blood vessels, fascial bone 
covered membrane structures.  Regarding symptoms due to 
muscle injury he stated having loss of strength, fatigued 
easier than normal, weakness and pain.  Regarding 
complications of the muscle injury the veteran reported 
"no."  There was no infection, intermuscular scarring, 
adhesion of the scar to the bone, etc.  Regarding treatment 
for the muscle injury, he underwent surgery and was not able 
to return to his original service duties performed at the 
time of injury.  He was on modified duty requiring no 
prolonged standing, bending or marching.  The injuries 
affected his functioning as he has decreased ability for 
prolonged standing, lifting and bending.  He had constant 
pain ranging anywhere from 3 to 10 in severity.  He was not 
able to keep up his normal work requirements as a security 
guard and quit this job.

Physical examination revealed a normal posture and gait.  He 
has required a cane as well as walker during periods of 
sharper pain.  The muscle groups involved included groups 13 
which is thigh posterior group required in extension of hip 
and flexion of knee, thigh anterior group required in 
extension of knee which is group 14 (XIV).  Group 15 (XV)was 
thigh medial group required in adduction of hip, and group 16 
which is pelvic girdle group 1 required in flexion of hip.  
Group 17 (XVII) which was pelvic girdle group 2 required in 
extension of hip and group 18 (XVIII) which was pelvic girdle 
group 3 required in outward rotation of thigh.  Entry wound 
location was on the left lateral hip with a scar of 6 by 1.5 
centimeters, including a surgical scar.  There were no exit 
wound scars or exit wound location.  There was no adherence, 
intermuscular scarring or adhesion to bone.  Palpation of the 
muscles showed no loss of deep fascia, no loss of muscle 
substance and no impairment of muscle tone.  There was 
definite evidence of lowered endurance verus the normal side.  
He had decreased standing as well as weight bearing on the 
left side.  There was no impairment of coordination or other 
significant findings.

Examination of the muscles showed 5/5 strength of muscle 
groups 13(XIII) through 15(XV) and 4/5 for muscle groups 
(XVI) 16 through 18 (XVIII).  The muscle injury affected 
functions of weight bearing, ambulation and prolonged 
standing.  There was no evidence of muscle herniation.  There 
was no tendon damage or bone damage.  There was joint damage 
to the left hip and nerve damage to L5-S1.  No other findings 
were noted. 

On range of motion with starting points at 0 degrees for all 
motions, he had flexion to 110 degrees with pain at 100 
degrees; extension to 20 degrees with pain at 10 degrees, 25 
degrees adduction, 30 degrees abduction with pain at 25 
degrees, 40 degrees external rotation with pain at 30 degree 
and 25 degrees internal rotation with pain at 20 degrees.  
After repetitive use or during flareups the joint function 
was additionally limited on the left side by pain as well as 
lack of endurance and fatigue.  There was no further impact 
regarding weakness or incoordination on the left side.  The 
additional limitation in motion was said to be about 5 
degrees or more based on clinical examination of the veteran, 
therefore after repetitive use the left hip was additionally 
limited by pain as well as weakness and lack of endurance 
with pain as the major factor.  

Examination of the thoracolumbar spine revealed radiation of 
pain on movement on the left and evidence of muscle spasm.  
There was no tenderness.  Straight leg raise was positive on 
the left, but normal on right.  Ankylosis was not present.  
On range of motion with starting points at 0 degrees for all 
motions, he had flexion to 80 degrees with pain at 70 
degrees; extension to 20 degrees with pain at 10 degrees. 
Right lateral flexion, left lateral flexion and right 
rotation were all to 30 degrees.  Left rotation was 20 
degrees.  The examiner determined that there was no evidence 
of intervertebral disc syndrome with chronic or permanent 
nerve root involvement.  However findings were noted of 
sensory deficit on the left upper anterior thigh but no motor 
weakness involving L1.  At L4 there was numbness in the 
lateral left thigh but no numbness involving the lateral 
thigh, front of leg or medial leg at L4 and the motor 
function of L4 involving hip adduction and knee extension was 
unremarkable.  At L5 there was decreased sensation to pin and 
touch on the left lateral leg and dorsum of the foot, but 
motor function revealed no problems with foot extension, 
great toe extension or hip abduction.  S1 revealed limited 
pain and fine touch sensation on the back of the leg, lateral 
leg and lateral foot.  There was no evidence of any motor 
impairment involving knee flexion and plantar flexion 
significantly.  There was no bowel or erectile dysfunction 
associated with the spine condition noted on this 
examination.  There was no evidence of peripheral nerve 
involvement, with the only involvement was the left L5-S1 
nerve which was a neuralgia involving the sensory nerve.  
Sensory involvement was numbness in the right lateral part of 
the left foot.  Motor involvement was none and strength was 
5/5.  Upper extremity function was entirely normal on sensory 
and motor function.  

X-rays of the left hip showed essentially normal examination, 
with minimal acetabular degenerative changes and absent 
trochanteric bursa calcification absent.  X-rays of the 
dorsal spine were essentially normal.  X-rays of the lumbar 
spine showed minimal arthritis, vacuum discs with minimal 
associated degenerative end plates and osteoarthritis. 
Metallic foreign bodies of BB in the back soft tissue was 
noted.  The diagnoses were spondylolisthesis with spondylosis 
of the lumbar spine as well as lumbar spine strain.  The 
veteran had significant limitation of his range of motion and 
inability to do a lot of activities of daily living as well 
as to work.  He was also assessed with left hip strain 
because of left hip shrapnel injury and leftover shrapnel.  
Both conditions were causing significant decline in his 
ability to function and enjoy activities of daily living.

A January 2006 addendum to the December 2005 VA QTC 
examination confirmed pain in the left hip after repetitive 
use, but not weakness.  The examiner amended opinion noted 
that there was no additional limitation to the left hip 
without resorting to speculation.  Regarding the 
thoracolumbar spine, the examiner confirmed that there was no 
fatigue, weakness or lack of endurance after repetitive use 
and there was no evidence of straight leg raising on the 
right or left, radiculopathy or other findings of 
intervertebral disc syndrome.  The examiner commented that 
there were no findings of intervertebral disc syndrome.  The 
examiner diagnosed degenerative arthritis of the left hip 
based on X-ray findings and confirmed that there were X-ray 
findings of retained shrapnel in the lumbar spine.  The 
general diagnoses and comments remained unchanged from 
December 2005.

Lay statements submitted in February 2006 from the veteran's 
sister indicated that she is aware of the veteran having 
painful flareups of his lumbar spine degenerative disc 
disease disorder with painful episodes lasting an average of 
6 to 8 weeks at a time, and occurring on average about 3 
times a year.  During such episodes he was primarily 
bedridden and used a walker or cane to walk to the bathroom.  
His last major episode of incapacitation from his lumbar 
spine lasted nearly 2 months from late February 2004 through 
March 2004, and became more tolerable in April 2004.  His 
sister indicated that he refused to treat through the VA due 
to a distrust of their doctors, but could not afford private 
treatment.  

VA records submitted from the veteran from the early 1990's 
to 2005 address treatment for other conditions besides his 
lumbar spine.  

The report of a January 2007 VA QTC examination noted the 
veteran's complaints regarding the lumbar spine to include 
symptoms of stiffness and weakness.  He was suffering from 
pain located at the mid to lower back, said to be constant.  
The pain traveled to the left hip, and was said to be 
crushing, aching, sticking, oppressing, cramping and sharp in 
nature.  The pain was 8/10 and was elicited by physical 
activity and relieved with rest and Tylenol.  At the time of 
pain he either had complete bedrest and could function 
without medication.  He treated with rest, heat and 
Ibuprofen.  He said his condition caused incapacitation once 
in 2000 and 3-4 times in 2003.  The functional impairment was 
an inability to do anything while in pain.  Regarding the 
left hip condition, including the strain and muscle injury to 
groups XII-XVII, he was noted to have been injured in his 
left hip by high velocity missiles when his helicopter he was 
in was shot down by RPGs and shrapnel hit his left hip.  The 
wound was deep penetrating, piercing his left hip and hitting 
his lower thoracic spine.  He was noted to receive treatment 
in the field and the extent of destruction included bone and 
nerve.  He described pain in the left hip said to be constant 
and traveled from the hip up to the lower thoracic spine.  
The pain was said to be aching, squeezing, oppressing, 
cramping, sharp and numbing in nature.  The pain was 10/10 
and was elicited by physical activity and relieved with rest, 
heat, Ibuprofins and ointments.  At the time of pain he 
either had complete bed rest or could function without 
medication depending on the pain intensity.  Due to the 
muscle injury there were symptoms of loss of strength, 
fatigue easier than normal, impairment of coordination, 
weakness, pain and inability to control movements well.  
There were no complications from the muscle injuries.  His 
treatment for the muscle injury was rest, heat and Ibuprofen.  
He was not able to return to his original service duties the 
day he was wounded.  The injuries affected his functioning by 
limiting movement and causing balance problems.  He was not 
able to keep up with normal work equipment.   

On musculoskeletal examination the veteran's posture was 
normal as was his gait.  He did not require assistive devices 
for walking presently but used a cane sometimes when in pain.  
The involved muscles were Groups XVI, XVII and XVIII.  There 
was a wound scar at the lateral aspect of the left hip which 
was 4.5 centimeters by 2 centimeters.  No exit wound was 
noted.  There was evidence of adherence and intermuscular 
scarring.  There was no adhesion to bone.  Palpation of the 
muscles revealed loss of deep fascia.  There were no signs of 
lowered endurance or impairment of coordination.  Examination 
of the muscles showed the muscle strength was 4 at groups 
XVI, XVII, XVIII, XII to XV.  The muscle injury did not 
affect the particular body part function it controls.  There 
was no muscle herniation and the injury did not involve 
tendon, bone, joint or nerve damage.  Ranges of motion were 
as follows.  For the left hip he had 90 degrees flexion with 
pain at 95 degrees, 25 degrees extension with pain at this 
level, 20 degrees adduction with pain at this level, 40 
degrees abduction with pain at this level, 50 degrees 
external rotation with pain at 55 degrees and 30 degrees 
internal rotation with pain at 22 degrees.  The left knee 
range of motion was 0 degrees extension to 134 degrees 
flexion with pain at 0 degrees extension and 135 degrees 
flexion.  His range of motion of the left ankle was 15 
degrees dorsiflexion with pain at this level and 35 degrees 
plantar flexion with pain at this level.  After repetitive 
use the joint functions on the left hip, knee and ankle were 
additionally limited by pain, fatigue, weakness and lack of 
endurance.  The joint functions were not additionally limited 
by repetitive use or incoordination.  The overall additional 
limitation was 2-5 degrees for the left hip and left knee and 
0-1 degree for the left ankle.

Regarding the thoracolumbar spine, physical examination 
revealed no complaints of radiating pain on movement and 
muscle spasm was absent.  There was tenderness on bending and 
straight leg raise was positive on the right and left.  There 
was no ankylosis of the spine.  His ranges of motion were 75 
degrees flexion, and his extension and left and right lateral 
flexion were all 25 degrees.  His right rotation was 30 
degrees and left rotation was 15 degrees.  He had pain at all 
these ranges of motion.  After repetitive use the joint 
functions on the thoracolumbar spine were additionally 
limited by pain, fatigue, weakness and lack of endurance.  
The joint functions were not additionally limited by 
repetitive use.  Inspection of the spine revealed the head 
position was normal with symmetry in appearance and symmetry 
of spinal motion and normal curvatures of the spine.  There 
was evidence of intervertebral disc syndrome with nerve root 
involvement of the lumbosacral spine at S1 sensory deficit in 
the right 4th and 5th toes.  The right and left lower 
extremities revealed 2+ knee and ankle jerks.  The most 
likely peripheral nerve involved was the deep peroneal nerve.  
The examiner also noted that the intervertebral disc syndrome 
caused erectile dysfunction. 

The neurological portion of this examination revealed that 
the peripheral nerve involved was the sciatica.  It was a 
neuralgia and involved sensory nerves.  The sensory 
involvement was minimal decreased sensory in the 4th and 5th 
right toes.  There was no direct motor involvement by 
movements were limited due to pain.  Likewise neurological 
examination of the lower extremities noted the abnormal 
sensory involvement of decreased sensory in the 4th and 5th 
right toes but with knee and ankle jerks 2+ bilaterally.  X-
rays showed degenerative arthritic changes of the left hip.   

The pertinent diagnoses for the VA established diagnoses of 
degenerative disc disease lumbar spine (DDD) with subjective 
evidence of pain and limitation of movement, and sciatica 
neuralgia left lower extremity associated with DDD lumbar 
spine with pain on movement and limitation of movement.  The 
diagnoses were unchanged from prior diagnoses.  Regarding the 
VA established diagnoses of left hip strain due to left hip 
shrapnel injury and shrapnel injury left muscle group XVII 
with related injuries to left muscle group XII through XVII, 
with the diagnoses unchanged and with pain and limitation of 
motion and activities noted.

A.  Analysis-Lumbar Spine

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

Currently the veteran is in receipt of a 40 percent rating 
which is the maximum allowable rating for lumbar strain or 
severe limitation of motion.  

A review of the evidence reflects that the veteran's low back 
manifestations do not suggest that a higher evaluation of 60 
percent is warranted under the pre-September 2002 Diagnostic 
Code 5293.  The evidence fails to show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

The objective examinations on the repeated VA orthopedic and 
neurological examinations from 1999 through 2007 repeatedly 
revealed normal back musculature without postural 
abnormalities or fixed deformities, aside from the presence 
of shrapnel.  His back complaints were also shown by the 
record to be of an intermittent nature, fluctuating in 
severity and not persistently severe.  Thus a 60 percent 
rating is not warranted under Diagnostic Code 5293 in effect 
prior to September 2002.  

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  Specifically, the most recent VA 
examination of January 2007 revealed a history given by the 
veteran of one incapacitating episode in 2000 and 3 to 4 
episodes in 2003.  An inconsistent history of flareups was 
reported in the December 2005 VA examination when he reported 
constant back pain with sharp flareups occurring 6 or 7 times 
per month.  Thus, the evidence as to actual weeks of 
incapacitation per year as given from the veteran's history 
is inconsistent.  There is also no evidence of record showing 
doctor prescribed bedrest of at least six weeks in the past 
12 months.  There is no evidence of doctor prescribed bedrest 
as the veteran is noted to refuse medical treatment as 
reported by his sister.  

The evidence reflects that the incapacitating episodes were 
less than 6 weeks in the past 12 months.  Thus, an evaluation 
in excess of 40 percent disabling is not warranted under the 
revised criteria based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  As discussed above there are no neurological 
manifestations stemming from this lumbar spine disability.  
Thus a higher evaluation than 40 percent is not warranted for 
the veteran's lumbar spine disability under the revised 
Diagnostic Code 5293 in effect between September 2002 and 
September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed neurological 
manifestations  If so such evaluation can only be granted 
effective September 23, 2002, and would be rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520.  The veteran is currently in 
receipt of a 10 percent rating for sciatic neuralgia under 
Diagnostic Code 8720, which is evaluated the same as 
Diagnostic Code 8520.  This 10 percent rating is in effect as 
of the date of the December 6, 2005 VA examination which 
found objective evidence of decreased sensation to pin and 
touch down the left leg, but no evidence of motor impairment 
or other findings that would suggest more than mild 
incomplete paralysis.  A rating in excess of 10 percent is 
not warranted for neurological manifestations.  

A compensable rating for the left leg is also not warranted 
prior to December 6, 2005, and a compensable rating for the 
right leg is not warranted at any time, as there were no 
signs of neurological abnormalities shown in the October 2002 
QTC examination of the lower extremities, although the 
veteran gave subjective complaints of pain with numbness in 
both lower extremities.  He had a normal sensory examination 
in both lower extremities, reflecting that a compensable 
rating is not warranted for the left leg before September 
2005.  As there are no objective findings of right leg 
neurological abnormalities shown at all, there is no basis 
for a separate compensable rating for the right leg.  

The Board also notes that the veteran is in receipt of 
special monthly compensation for loss of use of a creative 
organ based on associated findings of erectile dysfunction 
from the January 2007 VA examination.  Thus the Board need 
not address this matter.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine disorder is 
warranted under the General Rating formula in effect 
September 26, 2003, which allows for a  50 percent rating for 
unfavorable ankylosis of the thoracolumbar and 100 percent 
rating for unfavorable ankylosis of the entire spine.  There 
is no evidence of any ankylosis of the spine shown.  

B.  Muscle Injuries from Shell Fragment Wound to Left Hip

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2007).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 
C.F.R. § 4.56(c) (2007).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 38 C.F.R. § 4.56(b) 
(2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability. 38 C.F.R. 
§ 4.56(d)(1) (2007). 

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non injured side. 38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2007).

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

The veteran's shrapnel wound disability has been rated 
pursuant to 38 C.F.R. Part 4, 5317.  According to Diagnostic 
Code 5317, Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV, in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group (the gluteus maximus, the 
gluteus medius, and the gluteus minimus).  A noncompensable 
rating is assigned if impairment of this muscle group is 
slight, a 20 percent rating is assigned for moderate 
impairment, a 40 percent rating is assigned for moderately 
severe impairment, and a 50 percent rating is assigned for 
severe impairment. 38 C.F.R. 
§ 4.73, Diagnostic Code 5317.

In addition, the following muscle groups XII through XVIII 
are noted to have been involved, as detailed in the VA QTC 
examinations from December 2005 and January 2007 and thus 
must be considered.  

Diagnostic Code 5312 (2007), provides for the evaluation of 
impairment of Muscle Group XII, comprised of the anterior 
muscles of the leg: (1) the tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; and (4) 
peroneus tertius. The function of Muscle Group XII is 
associated with dorsiflexion (1); extension of the toes (2); 
and stabilization of arch; 3).  A noncompensable evaluation 
is assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury. 
38 C.F.R. § 4.73, Diagnostic Code 5312.

Diagnostic Code 5313 (2007), provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  If the 
injury is severe, a 40 percent disability rating will be 
assigned.  A 30 percent rating will be awarded if moderately 
severe, 10 percent if moderate, and 0 percent if slight.

Diagnostic Code 5314 pertains to impairment of Muscle Group 
(MG) XIV.  MG XIV is the anterior thigh muscle group.  The 
functions of this muscle group are extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with MG XVII in postural support of the body, and 
acting with the hamstring muscles in synchronization of the 
hip and the knee. The involved muscles include the sartorius, 
the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris. Under DC 5314, a moderate injury warrants a 10 
percent rating.  A moderately severe injury warrants a 30 
percent rating.  A severe injury warrants a maximum 40 
percent rating. 38 C.F.R. § 4.73 (2007).

Diagnostic Code 5315 pertains to injuries to Muscle Group XV 
which include adduction of hip, flexion of hip and flexion of 
knee.  It includes the mesial thigh group muscles: (1) 
adductor longus; (2) adductor brevis; (3) adductor magnus; 
and (4) gracilis.  Diagnostic Code 5315 provides for a 10 
percent evaluation for moderate disability and a 20 percent 
evaluation will be assigned for moderately severe disability.  
38 C.F.R. § 4.73.

Diagnostic Code 5316 pertains to injuries to Muscle Group 
XVI, which includes the muscles of the pelvic girdle, the 
psoas, ilacus, and pectineus, which function to flex the hip.  
Id.  Under Diagnostic Code 5316, a 0 percent or 
noncompensable rating is awarded when there is slight 
disability.  A 10 percent rating is assigned for a moderate 
disability, a 20 percent rating is assigned for a moderately 
severe disability, and a 30 percent rating is assigned for a 
severe disability. Id.

Diagnostic Code 5318 pertains to injuries to Muscle Group 
XVIII.  The muscles involved are pelvic group 3.  The 
function of is outward rotation of thigh and stabilization of 
the hip joint.  A moderate injury to this muscle group is 
evaluated as 10 percent disabling, while a moderately severe 
injury is evaluated as 20 percent disabling and a 30 percent 
rating is assigned for a severe disability. Id.

The normal range of hip abduction is from zero degrees to 45 
degrees.  The normal range of hip flexion is from zero 
degrees to 125 degrees.  The normal range of knee flexion and 
extension is zero degrees to 140 degrees.  The normal range 
of ankle dorsiflexion is zero to 20 degrees and normal ankle 
plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2007).

First the Board must consider whether an increased rating is 
warranted for the left hip disorder initially rated as left 
hip strain at 10 percent disabling prior to December 6, 2005.  
The 10 percent rating was based at the time not on the 
criteria for muscle injuries, but under Diagnostic Code 5253 
for hip impairment.  The Board will also consider the 
applicability of the Diagnostic Code for limitation of 
motion.  

Limitation of motion of the hip is rated under 5252 for 
limitation of flexion of the hip and 5253 for impairment of 
the thigh.  Under Diagnostic Code 5252, a 10 percent 
disability rating is warranted for limitation of flexion of 
the thigh to 45 degrees, a 20 percent disability rating is 
warranted for limitation of flexion of the thigh to 30 
degrees, a 30 percent is warranted for limitation of flexion 
of the thigh to 20 degrees and a maximum 40 percent is 
warranted for limitation of flexion to 10 degrees.  Under 
Diagnostic Code 5253 for impairment of the thigh, a 10 
percent disability rating is warranted for limitation of 
impairment of the thigh that results in limitation of 
adduction to the extent that the individual cannot cross his 
legs, or limitation of rotation to the extent the individual 
cannot toe-out more than 15 degrees with the affected leg.  A 
maximum 20 percent disability rating is warranted with 
impairment of the thigh that results limitation of abduction 
to the extent that motion is lost beyond 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  As detailed 
above in the factual background, none of the evidence prior 
to December 6, 2005 reflects that his left hip's motion was 
limited to a compensable degree either under Diagnostic Codes 
5252 or 5253.  

However, the evidence does show that with application of 
reasonable doubt, the Board finds that from the initial 
entitlement and up through December 6, 2005, a 50 percent 
rating is more appropriately warranted for this left hip 
disorder under the criteria for muscle injuries.  Although 
the specific muscle groups injured were not pinpointed prior 
to the VA examination report of December 6, 2005, the 
evidence nevertheless, reflects that the veteran did sustain 
moderately severe muscle damage with symptoms shown prior to 
this specific examination.  Of note, the service medical and 
personnel records document a wound in the left leg in 
February 1969 from which he was still recovering in May 1969 
with daily dressing changes and was noted to be on profile 
with restrictions from doing squat thrusts.  The service 
medical records indicated the wound was from shrapnel.  Such 
evidence is suggestive of a through-and-through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, according to the criteria 
for moderately severe wounds.  

Furthermore, in light of the history in the service records, 
the veteran's left hip complaints reported in the medical 
records and examination reports throughout the pendency of 
this appeal included constant severe pain, and repeatedly 
included complaints of instability of the hip, described as a 
sensation of the left hip actually slipping out of joint.  In 
part due to the hip, he was reportedly precluded from any 
prolonged standing, walking, activities or heavy lifting 
according to the QTC examination in 2000, thus reflecting 
functional limitations from the muscle damage.
Despite the relative lack of objective evidence of moderately 
severe damage, such complaints regarding the left hip, 
coupled with the inservice history, and the lack of evidence 
of interim post-service injury to the left hip, are 
suggestive of moderately severe inservice damage to these 
muscle groups later documented as affecting the muscle groups 
XII through XVIII, but most prominently at muscle group XVII 
from the time of initial entitlement.  

Thus, as the 50 percent was found warranted by the RO for the 
muscle damage as of December 6, 2005, the Board finds that a 
50 percent is warranted based on there being evidence of 
moderately severe damage most prominently to muscle group 
XVII, along with related injuries to muscle groups XIII, XIV, 
XV, XVI and XVII even prior to December 6, 2005.  As these 
muscle groups are in the same anatomical region, but do not 
act on the same joint, with groups XIII, XIV and XV affecting 
the left knee and groups XVI, XVII affecting the left hip, 
the evaluation for the most severely impaired group, in this 
instance group XVII, will be increased by one level and used 
as the combined evaluation for all muscle groups.  38 C.F.R. 
§ 4.55(e).  In this case the 40 percent rating for moderately 
severe muscle damage for muscle group XVII is thus increased 
by 10 percent to 50 percent.  See Diagnostic Code 5317.  Thus 
the 50 percent evaluation is warranted from initial 
entitlement for moderately severe muscle disability.  

However the evidence does not reflect that from initial 
entitlement through December 6, 2005 or thereafter, that a 
rating greater than 50 percent disabling is warranted.  There 
is no evidence of severe muscle injury to the muscle groups 
involved, both based on the available history of the shrapnel 
wound in service, as well as on the current findings 
regarding the muscles, with no evidence of through-and-
through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high- velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  Nor is there moderate or extensive loss 
of deep fascia or of muscle substance, or soft or flabby 
muscles in the wounded area or other findings indicative of 
severe impairment of function.

The Board notes that in addition to the involvement of the 
muscle groups affecting the same anatomical region, the 
evidence also shows some involvement of a muscle group 
outside of the same anatomical region, specifically muscle 
group XII, anterior muscles of the leg affecting ankle 
dorsiflexion, extension of the toes and stabilization of 
arch, as documented in the January 2007 examination as being 
affected, with a slightly reduced muscle strength at 4, along 
with groups XVI, XVII, XVIII and XII to XV, there is no 
indication that this particular muscle impairment is more 
than slight in nature and thus would not be compensable.  
Aside from the findings of slight loss of strength and some 
slight loss of motion of the ankle in January 2007, there are 
no findings or complaints regarding the left ankle.  Thus 
even if this muscle group was combined with the current 50 
percent rating for muscle impairment affecting the hip under 
38 C.F.R. § 4.55(f) a higher rating than 50 percent would not 
be warranted.  

In sum, a 50 percent rating for the muscle impairment of the 
left hip impairment is warranted from initial entitlement, 
but the evidence is against a rating in excess of 50 percent 
throughout this appeal.  There is no evidence of ankylosis of 
the left hip, thus a higher rating is not warranted under 
Diagnostic Code 5250.  Nor is there evidence of associated 
loss of motion of the left hip, knee or ankle that is 
compensable, precluding the possibility of higher ratings for 
loss of motion for the hip, knee and ankle, even if combined.  
38 C.F.R. § 4.25, 4.71a, Diagnostic Codes 5251, 5252, 5260, 
5261, 5271 (2007).



III.  Conclusion

In conclusion, an initial disability rating of 50 percent for 
the left hip disorder, but no more is warranted and an 
initial rating in excess of 40 percent disabling for the 
lumbar spine disorder is not warranted.  In reaching this 
determination, the Board has considered whether, under 
Fenderson, a higher rating might be warranted for any period 
of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  

The Board also finds that the consideration for assignment of 
a higher evaluation on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321 is not necessary in light of the fact that 
the veteran is in receipt of total disability benefits due to 
individual unemployability.


ORDER

An initial disability rating of 50 percent, but no more, for 
muscle injury residuals of shell fragment wounds to the left 
hip is granted prior to December 6, 2005, subject to the laws 
and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent disabling for muscle injury 
residuals of shell fragment wounds to the left hip is denied.

An initial disability rating in excess of 40 percent 
disabling for a lumbar spine disorder of spondylolisthesis 
with spondylosis and S1 nerve root involvement is denied.

A separate rating in excess of 10 percent disabling for 
associated sciatic neuralgia as of December 6, 2005 is 
denied.  




REMAND

Regarding the issue of entitlement to service connection for 
a right hip disorder to include as secondary to the service-
connected left hip disorder, the Board finds that additional 
development is necessary to properly address this matter.  
Repeatedly, a June 1974 VA examination as well as numerous VA 
QTC examinations from July 1999 through December 2005 showed 
no findings or diagnoses of a right hip disorder, and the 
veteran's claim was denied based on there being no evidence 
of a disability.  However, the report of the most recent VA 
QTC examination of January 2007 is noted to now show evidence 
of loss of motion on examination of the right hip, as well as 
an X-ray from the same month showing early degenerative 
arthritic changes in the right hip as well as left.  However, 
now that an apparent right hip disability is now shown, there 
is still no medical opinion as to whether this disability is 
being caused or aggravated by the service-connected left hip 
disorder.  The examiner in the January 2007 VA examination 
did not give a diagnosis or opinion regarding the right hip 
findings.  

Under the provisions of 38 C.F.R. § 3.310(a) (2007), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice- connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thus, a VA examination is needed to address 
the etiology of this claimed right hip disorders, to include 
whether the disabilities are caused or aggravated by his 
service-connected left hip disorder.  In addition, the Board 
notes that the service medical records contain reference to a 
history of shell fragment wounds to the right hip in a record 
documenting treatment for malaria from September 1969 to 
October 1969.  Although this entry appears to be a mistake as 
the rest of the evidence reflects the shell fragment wound 
was to the left hip, an examiner should nevertheless review 
these records and also address whether service connection for 
a right hip disorder on a direct basis is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed right hip disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic right hip disorder?  If so, is it 
at least as likely as not that any such 
disorder began in service?  The findings 
in the service medical records showing 
treatment for shrapnel wounds to the left 
hip as well as the entry in the September 
to October 1969 malaria treatment record 
reflecting a history of multiple fragment 
wounds to the right hip and leg should be 
addressed in answering this question.  If 
a right hip disorder did not begin in 
service is it at least as likely as not 
that any such disorder or disorders 
affecting the right hip is/are being 
caused or aggravated beyond natural 
progression by symptoms caused by the 
service-connected left hip disorder?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claim for service connection 
for a right hip disorder, to include as 
secondary to his service-connected left 
hip disability.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to including consideration 
of Allen, supra.  An appropriate period 
of time should be allowed for response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


